           Case 3:19-cv-00415-JWD-SDJ            Document 7       05/05/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

LIDIO W. CALZADILLA (#102417)                                         CIVIL ACTION NO.

VERSUS                                                                19-415-JWD-SDJ

JAMES LeBLANC, ET AL.

                                             RULING

         On or about June 25, 2019, the pro se Plaintiff, a person then confined at the Dixon

Correctional Institute, Jackson, Louisiana, filed this proceeding pursuant to 42 U.S.C. § 1983.1 On

February 19, 2020, this case was reassigned from Magistrate Judge Erin Wilder-Doomes to

Magistrate Judge Scott D. Johnson.2

         A review of the record reflects that the Order reassigning this case was returned as

undeliverable on March 26, 2020.3 The returned mail bore notations of “RETURN TO SENDER”

and “NOT HERE.”4

         Pursuant to Local Rule 41(b)(4) of the Court, the failure of a pro se litigant to keep the

Court apprised of a change of address may constitute a cause for dismissal for failure to prosecute

when a notice has been returned to a party or the Court for the reason of an incorrect address and

no correction is made to the address for a period of thirty (30) days. As a practical matter, the case

cannot proceed without an address where the plaintiff may be reached and where he may receive

pertinent pleadings, notices or rulings. Accordingly,




1
  R. Doc. 1.
2
  R. Doc. 5.
3
  R. Doc. 6.
4
  R. Doc. 6.
         Case 3:19-cv-00415-JWD-SDJ            Document 7      05/05/20 Page 2 of 2



       IT IS ORDERED that the claims of Plaintiff be and are hereby DISMISSED, WITHOUT

PREJUDICE, for failure of Plaintiff to prosecute this proceeding and for failure to keep the Court

apprised of a current address.

       IT IS FURTHER ORDERED that, on motion of Plaintiff, filed within thirty (30) days,

and upon a showing of good cause the Court may consider reinstatement of Plaintiff’s claims on

the Court’s Docket. Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on May 4, 2020.




                                                         S
                                               JUDGE JOHN W. deGRAVELLES
                                               UNITED STATES DISTRICT COURT
                                               MIDDLE DISTRICT OF LOUISIANA
